

116 HR 6580 IH: To appropriate funds for the SPR Petroleum Account.
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6580IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mrs. Fletcher (for herself, Mr. Burgess, Mr. Cuellar, Mr. Armstrong, Ms. Kendra S. Horn of Oklahoma, Mr. Williams, Mr. Gonzalez of Texas, Mr. Conaway, Mr. Veasey, and Mr. Flores) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo appropriate funds for the SPR Petroleum Account.1.Funding for SPR Petroleum Account(a)In generalThere is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, $3,000,000,000 for additional amounts for the SPR Petroleum Account for necessary expenses related to the acquisition, transportation, and injection of domestic petroleum products pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), to remain available until September 30, 2021.(b)Emergency designationThe amount provided by this section is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).